      Entered on Docket June 30, 2021
                                                         Below is the Order of the Court.


 1

 2
                                                          ___________________
                                                          Christopher M. Alston
 3                                                        U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)
 4

 5

 6
     _______________________________________________________________
 7

 8

 9

10

11

12

                                                      Judge:          Hon. Christopher M. Alston
13
                                                      Chapter:        7
14
                           UNITED STATES BANKRUPTCY COURT FOR THE
15                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
16

17
      In Re:                                            Bankruptcy No. 18-14820- CMA

18    SAMIA EL-MOSLIMANY,                               ORDER DENYING MOTION FOR ORDER
                                            Debtor.     APPROVING COMPROMISE AND
19                                                      SETTLEMENT WITH HAYAT SINDI
20
               THIS MATTER having come before the Court on June 18, 2021 on the motion of the
21
     Trustee to approve a compromise and settlement with Hayat Sindi (the “Motion)[ECF No,
22
     148]. The Court held a hearing on the Motion on June 18, 2021 at which it made findings of
23

     fact and conclusions of law incorporated by reference pursuant to Fed. R. Civ. P. 52 and Fed.
24

25   R. Bankr. P. 7052, Now, therefore it is hereby

26             ORDERED that the Motion is DENIED without prejudice.
27

28

     ORDER                                                                             Wood & Jones, P.S.
29
                                                                                          303 N. 67th Street
                                                                                        Seattle, WA 98103
30
                                                                                          (206) 623-4382
     Page 1
31

32 Case   18-14820-CMA        Doc 193     Filed 06/30/21         Ent. 06/30/21 11:16:56          Pg. 1 of 2
                                                        Below is the Order of the Court.


                                       / / / END OF ORDER / / /
 1

 2   Presented by:                                           Approved as to form; Notice
                                                             of presentation waived.
 3
     WOOD & JONES, P.S.                                      Law Offices of Anthony Wisen, PLLC
 4
     /s/ Denice E. Moewes________________                    /s/ Anthony Wisen
 5
     Denice E. Moewes, WSBA #19464                           Anthony Wisen, WSBA #39656
 6   Attorney for Ronald G. Brown                            Attorney for Hayat Sindi
     Chapter 7 Trustee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER                                                                        Wood & Jones, P.S.
29
                                                                                     303 N. 67th Street
                                                                                   Seattle, WA 98103
30
                                                                                     (206) 623-4382
     Page 2
31

32 Case   18-14820-CMA       Doc 193        Filed 06/30/21    Ent. 06/30/21 11:16:56        Pg. 2 of 2
